Exhibit (10)(ee)
 
J. ALEXANDER’S CORPORATION (THE “COMPANY”)
 
SUMMARY OF DIRECTOR AND EXECUTIVE OFFICER COMPENSATION
 
I. DIRECTOR COMPENSATION. Directors who are employees of the Company do not
receive additional compensation for serving as directors of the Company. The
following table sets forth current rates of cash compensation for the Company’s
non-employee directors.
 
RETAINERS
 
2011
   
Board retainer
 
$
15,000
 

 
In addition, non-employee directors are paid a fee of $1,500 for each attended
meeting of the Board or any Committee of which he or she is a member. Each
director who is not also an employee of the Company is eligible for grants of
non-qualified stock options under the Amended and Restated 2004 Equity Incentive
Plan. Generally, directors who are not employees of the Company have been
awarded options to purchase 10,000 shares of Common Stock upon joining the Board
and options to purchase 1,000 shares of Common Stock for each succeeding year of
service, with the exercise price equal to the fair market value of the Common
Stock on the date of grant. Pursuant to the terms of the Amended and Restated
2004 Equity Incentive Plan, no non-employee director is eligible for a grant of
incentive stock options under the Plan.
 
II. EXECUTIVE OFFICER COMPENSATION. The following table sets forth the fiscal
2011 annual base salaries and the fiscal 2010 discretionary bonuses provided to
the Company’s Chief Executive Officer, Chief Financial Officer and other highly
compensated executive officers (the “Named Officers”).
 
 
EXECUTIVE OFFICER
 
 
 
 
2011 SALARY
 
FISCAL 2010
DISCRETIONARY
BONUS AMOUNT
 
Lonnie J. Stout II
 
$
400,835
   
$
—
 
R. Gregory Lewis
 
$
209,000
   
$
36,000
 
J. Michael Moore
 
$
165,000
   
$
24,000
 
Mark A. Parkey
 
$
165,000
   
$
24,000
 

 
The following table sets forth the fiscal 2011 cash bonus targets as a
percentage of 2011 base salary set for the Company’s Named Officers under the
Company’s Cash Incentive Performance Program, adopted in connection with the
Amended and Restated 2004 Equity Incentive Plan.
 
EXECUTIVE OFFICER
THRESHOLD
 
TARGET
 
MAXIMUM
           
Lonnie J. Stout II
17.5%
 
35%
 
70%
R. Gregory Lewis
15%
 
30%
 
60%
J. Michael Moore
12.5%
 
25%
 
50%
Mark A. Parkey
12.5%
 
25%
 
50%

 
The bonuses will generally be determined based upon the Company’s achieving
designated levels of earnings before net interest expense, income taxes,
depreciation, amortization, pre-opening expense, certain impairment charges, if
applicable, any stock option expense and any change in deferred compensation
accruals that result from interest rate changes, or “adjusted EBITDA.”
 
The Named Officers are eligible to receive incentive awards pursuant to the
Company’s equity incentive plan.
 
III. ADDITIONAL INFORMATION. The foregoing information is summary in nature.
Additional information regarding director and Named Officer compensation will be
provided in the Company’s proxy statement to be filed in connection with the
2011 annual meeting of shareholders.